DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about 35 inch lbs” in claims 6 and 15 is a relative term which renders the claim indefinite. The term “about 35 inch lbs” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, it is unclear which values would fall in the range encompassing “about 35 inch lbs”.
The term “about 13.5 mm” in claims 6 and 15 is a relative term which renders the claim indefinite. The term “about 13.5 mm” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, it is unclear which values would fall in the range encompassing “about 13.5 mm”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra (US 2017/0303971 A1) in view of Gustine (US 8,992,579 B1).
Regarding claim 1, Mishra discloses a locking-cap module (locking cap 12 of orthopedic fixation device 2 shown in Fig 1, including body 88 and set screw 90; para 0047, 0058), comprising:
a locking-cap (body 88 of locking cap assembly 12; Figs 1, 10; para 0058) including:
an internal circumferential surface (defined by threaded bore 92; Fig 11; para 0058) having a first thread pattern (see threaded bore 92 in Fig 11);
a first connecting flange (see Figs 9-10 and Examiner’s Annotated Fig 10 below, where tabs 102 and protuberance 100 on right side of body 88 define a first connecting flange; para 0054) and a second connecting flange (see Figs 9-10 and Examiner’s Annotated Fig 10 below, where tabs 102 and protuberance 100 on left side of body 88 define a first connecting flange; para 0054) opposite the first connecting flange (see Examiner’s Annotated Fig 10), the first and second connecting flanges extending from a side surface of the locking-cap (shown extending from a side surface of locking-cap body 88; Figs 9-10) and defining, at least partly, a top surface of the locking-cap (see Examiner’s Annotated Fig 10 above, where upper surface of first and second connecting flanges define, at least partly, a top surface of locking-cap body 88); and
a first retaining rail (right tab 96; Figs 9-11; para 0059) and a second retaining rail (left tab 96; Figs 9-11; para 0059) opposite the first retaining rail (see Figs 9-11), the first and second retaining rails extending from the side surface of the locking-cap (see Examiner’s Annotated Fig 10 above and Fig 11) and defining, at least partly, a bottom surface of the locking-cap (shown in Fig 11);
a set screw (90; Figs 1, 9-11; para 0058) including an external circumferential surface (see Figs 1, 9-11) having a second thread pattern (see Figs 1, 9-11), the second thread pattern corresponding in size and shape to the first thread pattern for mating with the first thread pattern (set screw 90 is threaded into threaded bore 92 in the locking-cap 88, such that second thread pattern on external surface of set screw 90 corresponds to and mates with first thread pattern defined in threaded bore 92; Figs 1, 9-11; para 0058), 
wherein the first connecting flange and second connecting flange are configured to engage with a connector such that the top surface of the locking-cap is generally flush with a top surface of the connector when the locking-cap is in a locked position relative to the connector (first and second connecting flanges, indicated in Examiner’s Annotated Fig 10 below, engage with a tulip element connector 10 when protuberances 100 of the flanges engage with recessed surfaces 76 in arms 66 of the tulip element connector 10, so that a top surface of the locking-cap 88 would be generally flush with upper surfaces of corresponding arms 66 of the tulip element connector 10 in such an engaged configuration; Figs 1, 6-10; para 0054).

    PNG
    media_image1.png
    418
    862
    media_image1.png
    Greyscale

Examiner’s Annotated Fig. 10 (Mishra)
Mishra also discloses the set screw (90; Figs 10-11) and the locking cap (88; Figs 10-11) are coupled by a threaded connection (shown in Fig 11; para 0058). Further, Mishra’s threaded connection allows the set screw (90; Fig 1) and the locking-cap (88; Fig 1) to be jointly inserted into the tulip connector body (10; Fig 1), the set screw being subsequently advanced through the locking-cap to secure a rod in the connector body (with locking-cap 88 and set screw 90 of the locking cap assembly 12 positioned in connector 10, set screw 90 is engaged by a screw-driving tool at engagement surface 94 and advanced through threaded bore 92 of set screw 90 to secure rod 14 in connector body 12; Figs 1, 10-1; para 0058). 
However, Mishra does not disclose wherein the set screw and the locking-cap are initially coupled by a pre-loaded connection comprising a weld configured to sever at a pre-determined design load. 
Gustine is considered analogous to the claimed invention because it is directed towards a locking cap assembly (lock nut 24 and clip 22, collectively; Figs 3-5; column 4, lines 56-63) in an anchor assembly (12; Figs 1-5) for use with a spinal rod (14; Figs 1-2), and discloses wherein first and second components of the locking-cap assembly (lock nut 24 and clip 22, respectively; Figs 4-5) are initially coupled by a pre-loaded connection comprising a weld configured to sever at a pre-determined design load (lock nut 24 and clip 22 are initially coupled by a spot weld connection, such that once the locking-cap assembly 22, 24 is appropriately aligned with post 34 of the anchor assembly, appropriate torque is applied, i.e., at a pre-determined design load, to cause the welded connection to sever so that the lock nut 24 may be rotated independently of clip 22 and tightened onto the construct; Figs 1-5; column 6, lines 42-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mishra’s threaded connection between the locking-cap and the set screw to include a weld configured to sever at a pre-determined design load, as taught by Gustine (e.g., so that Mishra’s locking cap assembly can be inserted into the connector body as a single piece, where torque applied to the set screw at the pre-determined design load causes the weld to sever so that the set screw can be advanced through the locking-cap to secure a rod in the connector body), because doing so would allow the locking-cap and set screw to be held together as a single piece, thereby aiding in insertion of the locking-cap assembly and limiting the number of small pieces and steps required to install the assembly, as recognized by Gustine (see Gustine, column 6, lines 49-56).
Regarding claim 2, Mishra and Gustine, in combination, disclose the locking-cap module as recited in claim 1, and Mishra discloses wherein the first connecting flange (see Examiner’s Annotated Fig 10 above) includes a first locking feature (defined by right protuberance 100; see Examiner’s Annotated Fig 9 below) and the second connecting flange (see Examiner’s Annotated Fig 10 above)  includes a second locking feature (defined by left protuberance 100; see Examiner’s Annotated Fig 9 below).

    PNG
    media_image2.png
    343
    744
    media_image2.png
    Greyscale

Examiner’s Annotated Fig. 9 (Mishra)

Regarding claim 3, Mishra and Gustine, in combination, disclose the locking-cap module as recited in claim 2, and Mishra discloses wherein the first locking feature comprises a first curved outdent (see Examiner’s Annotated Fig 9 above) and the second locking feature comprises a second curved outdent (see Examiner’s Annotated Fig 9 above).
Regarding claim 4, Mishra and Gustine, in combination, disclose the locking-cap module as recited in claim 3, and Mishra discloses wherein when the locking-cap is engaged with the connector in the locked position, the first locking feature and second locking feature are visibly verifiable to an end user as being in the locked position (the protuberances 100, i.e., first and second locking features, are considered to be visibly verifiable when the locking-cap body 88 is engaged with the tulip element connector 10 in a locked position where protuberances 100 engage with recessed surfaces 76 in corresponding arms 66 of the tulip element connector 10; Figs 1, 6-10; para 0054).
Regarding claim 5, Mishra and Gustine, in combination, disclose the locking-cap module as recited in claim 4, and Mishra discloses wherein the connector (10; Fig 1) includes a first indent (right recessed surface 76; see Examiner’s Annotated Fig 8 below; para 0054, 0059) and a second indent (left recessed surface 76; see Examiner’s Annotated Fig 8 below; para 0054, 0059), the first indent corresponding in size and shape to the first outdent to engage the first outdent (recessed surfaces 76 engage with corresponding protuberances 100, where the first indent correspond in shape and size with first outdent, as indicated in Figs 8 and 9; see Examiner’s Annotated Figs 8 and 9; para 0059), the second indent corresponding in size and shape to the second outdent to engage the second outdent (recessed surfaces 76 engage with corresponding protuberances 100, where the second indent correspond in shape and size with the second outdent, as indicated in Figs 8 and 9; see Examiner’s Annotated Figs 8 and 9; para 0059).

    PNG
    media_image3.png
    337
    644
    media_image3.png
    Greyscale

Examiner’s Annotated Fig. 8 (Mishra)

Regarding claim 8, Mishra and Gustine, in combination, disclose the locking-cap module as recited claim 1, and Mishra discloses wherein the first thread pattern and second thread pattern comprise a run-out-portion (lower, unthreaded portion of set screw 90, as shown in Fig 11, defines a run-out portion), the run-out-portion configured to prevent the set screw from threading through the locking-cap (unthreaded run-out portion of set screw 90, including a flange at the bottom end thereof as shown in Fig 11, prevents set screw 90 from threading entirely through locking cap 88 in an upward direction).
Regarding claim 9, Mishra and Gustine, in combination, disclose the locking-cap module as recited in claim 8, and Mishra discloses wherein the run-out-portion is configured to maintain the set screw in a position such that the set screw directly contacts a longitudinal rod extending through a rod passageway of the connector (unthreaded run-out portion of set screw 90, including the flange at the bottom end thereof, are considered capable of maintaining the set screw 90 in a position with respect to the locking cap 88 such that set screw 90 can be advanced downward in the locking cap to engage rod 14 extending through rod passageway 68 of connector 10; Figs 1, 10-11; para 0054).
Regarding claim 10, Mishra discloses a locking-cap system (orthopedic fixation device 2 shown in Fig 1, including locking cap 12 and tulip element 10; para 0047), comprising:
a locking-cap (body 88 of locking cap assembly 12; Figs 1, 10; para 0058) including:
an internal circumferential surface (defined by threaded bore 92; Fig 11; para 0058) having a first thread pattern (see threaded bore 92 in Fig 11);
a first connecting flange (see Figs 9-10 and Examiner’s Annotated Fig 10 above, where tabs 102 and protuberance 100 on right side of body 88 define a first connecting flange; para 0054) and a second connecting flange (see Figs 9-10 and Examiner’s Annotated Fig 10 above, where tabs 102 and protuberance 100 on left side of body 88 define a first connecting flange; para 0054) opposite the first connecting flange (see Examiner’s Annotated Fig 10), the first and second connecting flanges extending from a side surface of the locking-cap (shown extending from a side surface of locking-cap body 88; Figs 9-10) and defining, at least partly, a top surface of the locking-cap (see Examiner’s Annotated Fig 10 above); and
a first retaining rail (right tab 96; Figs 9-11; para 0059) and a second retaining rail (left tab 96; Figs 9-11; para 0059) opposite the first retaining rail (see Figs 9-11), the first and second retaining rails extending from the side surface of the locking-cap (see Examiner’s Annotated Fig 10 above and Fig 11) and defining, at least partly, a bottom surface of the locking-cap (see Fig 11);
a set screw (90; Figs 1, 9-11; para 0058) including an external circumferential surface (see Figs 1, 9-11) having a second thread pattern (see Figs 1, 9-11), the second thread pattern corresponding in size and shape to the first thread pattern for mating with the first thread pattern (set screw 90 is threaded into threaded bore 92 in the locking-cap body 88, such that second thread pattern on external surface of set screw 90 corresponds to and mates with first thread pattern defined in threaded bore 92; Figs 1, 9-11; para 0058), 
a connector (tulip element 10; Fig 1; para 0054) including:
an internal surface (interior surfaces 70 of arms 66; Figs 1, 6-8; para 0054) comprising a rod passageway (U-shaped channel 68 between arms 66 sized to receive rod 14; Fig 1; para 0054) and a connecting portion (arms 66; Fig 1; para 0054), the connecting portion disposed proximate an upper surface of the connector (as shown; Figs 1, 6-7) and configured to selectively couple with the locking-cap such that the locking-cap is fixed relative to the connecting portion in a locked position (arms 66 of tulip element 10 include features designed to receive tabs/rails 96, as well as engage with protuberances 100, i.e. of the flanges, of the locking-cap 88 so as to fix the locking-cap 88 relative to the arms 66 in a locked position, when the protuberances 100 engage with corresponding recessed surfaces 76 in each of the arms 66 of the tulip element 10; Figs 1, 6-10; para 0054, 0060), the connecting portion including:
a first connecting channel (recessed surface 76 in right arm 66; Figs 1, 8; para 0059) and a second connecting channel (recessed surface 76 in left arm 66; Figs 1, 8; para 0059) opposite the first connecting channel (see Fig 8), the first connecting channel being configured to connect with the first connecting flange and the second connecting channel being configured to connect with the second connecting flange (recessed surfaces 76 in arms 66 engage with corresponding protuberances 100 of first and second connecting flanges, shown in Examiner’s Annotated Fig 10 above, of locking-cap 88; Figs 1, 8-10; para 0059-0060);
a third connecting channel (slot 74 in right arm 66; Figs 6-7; para 0054) and a fourth connecting channel (slot 74 in left arm 66; Figs 6-7; para 0054) opposite the third connecting channel (see Figs 6-7), the third connecting channel being configured to connect with the first retaining rail and the fourth connecting channel being configured to connect with the second retaining rail (slots 74 in each of the arms 66 receive corresponding tabs/rails 96; Figs 6-10; para 0054), 
wherein, in the locked position, an upper surface of the first connecting flange and an upper surface of the second connecting flange are generally flush with corresponding upper surfaces of the connector, respectively (in the locked position, when the protuberances 100 of the first and second connecting flanges extending from locking-cap body 88 engage with corresponding recessed surfaces 76 in each of the connecting portion arms 66, an upper surface of each of the first and second connecting flanges, shown in Examiner’s Annotated Fig 10 above, will be generally flush with upper surfaces of corresponding arms 66 of the tulip element connector 10; Figs 1, 6-10; para 0054).
However, Mishra does not disclose wherein the set screw and the locking-cap are initially coupled by a pre-loaded connection comprising a weld configured to sever at a pre-determined design load. 
Gustine is considered analogous to the claimed invention because it is directed towards a locking cap assembly (lock nut 24 and clip 22, collectively; Figs 3-5; column 4, lines 56-63) in an anchor assembly (12; Figs 1-5) for use with a spinal rod (14; Figs 1-2), and discloses wherein first and second components of the locking-cap assembly (lock nut 24 and clip 22, respectively; Figs 4-5) are initially coupled by a pre-loaded connection comprising a weld configured to sever at a pre-determined design load (lock nut 24 and clip 22 are initially coupled by a spot weld connection, such that once the locking-cap assembly 22, 24 is appropriately aligned with post 34 of the anchor assembly, appropriate torque is applied, i.e., at a pre-determined design load, to cause the welded connection to sever so that the lock nut 24 may be rotated independently of clip 22 and tightened onto the construct; Figs 1-5; column 6, lines 42-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mishra’s threaded connection between the locking-cap and the set screw to include a welded connection configured to sever at a pre-determined design load, taught by Gustine (e.g., so that Mishra’s locking cap assembly can be inserted into the connector body as a single piece, where torque applied to the set screw at the pre-determined design load causes the weld to sever so that the set screw can be advanced through the locking-cap to secure a rod in the connector body), because doing so would allow the locking-cap and set screw to be held together as a single piece, thereby aiding in insertion of the locking-cap assembly and limiting the number of small pieces and steps required to install the assembly, as recognized by Gustine (see Gustine, column 6, lines 49-56).
Regarding claim 11, Mishra and Gustine, in combination, disclose the locking-cap system as recited in claim 10, and Mishra discloses wherein the first connecting flange (see Examiner’s Annotated Fig 10 above) includes a first locking feature (defined by right protuberance 100; see Examiner’s Annotated Fig 9 above) and the second connecting flange (see Examiner’s Annotated Fig 10 above) includes a second locking feature (defined by left protuberance 100; see Examiner’s Annotated Fig 9 above).
Regarding claim 12, Mishra and Gustine, in combination, disclose the locking-cap system as recited in claim 11, and Mishra discloses wherein the first locking feature comprises a first curved outdent (see Examiner’s Annotated Fig 9 above) and the second locking feature comprises a second curved outdent (see Examiner’s Annotated Fig 9 above).
Regarding claim 13, Mishra and Gustine, in combination, disclose the locking-cap system as recited in claim 12, and Mishra discloses wherein when the locking-cap is engaged with the connector in the locked position, the first locking feature and second locking feature are visibly verifiable to an end user as being in the locked position (the protuberances 100, i.e. first and second locking features, are considered to be visibly verifiable when the locking-cap body 88 is engaged with the tulip element connector 10 in a locked position where protuberances 100 engage with recessed surfaces 76 in corresponding arms 66 of the tulip element connector 10; Figs 1, 6-10; para 0054, 0059).
Regarding claim 14, Mishra and Gustine, in combination, disclose the locking-cap system as recited in claim 13, and Mishra discloses wherein:
the connecting portion (arms 66; Fig 1; para 0054; see Examiner’s Annotated Fig 8 above) includes a first indent (recessed surface 76 on right arm 66; see Examiner’s Annotated Fig 8 above; para 0054, 0059) and a second indent (recessed surface 76 on left arm 66; see Examiner’s Annotated Fig 8 above; para 0054, 0059), the first indent corresponding in size and shape to the first outdent to engage the first outdent (recessed surfaces 76 engage with corresponding protuberances/outdents 100, the first indent correspond in shape and size with the first outdent; Figs 1, 8-10; para 0059; see Examiner’s Annotated Figs 8-10 above), the second indent corresponding in size and shape to the second outdent to engage the second outdent (recessed surfaces 76 engage with corresponding protuberances/outdents 100, such that the second indent correspond in shape and size with the second outdent; Figs 1, 8-10; para 0059; see Examiner’s Annotated Figs 8-10 above), and
in the locked position, the first curved outdent is mated with the first indent and the second curved outdent is mated with the second indent (protuberances 100 engage with recessed surfaces 76, in the locked position; Figs 8-10; para 0059; see Examiner’s Annotated Figs 8-9 above).

Claims 1, 7, 10 and 16-20 are rejected under 35 U.S.C. 103 as being obvious over Peterson (US 2008/0294202 A1) in view of Gustine (US 8,992,579 B1).
Regarding claim 1, Peterson discloses a locking-cap module system (bone anchor 100; Fig 1; para 0037), comprising:
a locking-cap (main body 900 of locking cap 102; Figs 1, 7; para 0050) including:
an internal circumferential surface (shown in Fig 9) having a first thread pattern (internal threads 921; Fig 9; para 0051);
a first connecting flange (tab 920a; Figs 9, 16-17; para 0050) and a second connecting flange (tab 920b; Figs 9, 16-17; para 0050) opposite the first connecting flange (as shown; Figs 9, 16-17), the first and second connecting flanges extending from a side surface of the locking-cap (as shown extending from a side surface of main body 900 of locking cap 102; Figs 9, 16-17) and defining, at least partly, a top surface of the locking-cap (as shown; Figs 9, 16-17); and
a first retaining rail (right flange 3238, as shown in Fig 19; para 0054) and a second retaining rail (left flange 3238, as shown in Fig 19; para 0054) opposite the first retaining rail (see Fig 19), the first and second retaining rails extending from the side surface of the locking- cap (as shown extending from the stepped side surface of main body 900 of locking cap 102; Fig 19) and defining, at least partly, a bottom surface of the locking-cap (see Fig 19);
a set screw (1000; Figs 7, 10, 16; para 0050-0051) including an external circumferential surface (as shown in Fig 10) having a second thread pattern (external threads 1023; Fig 10; para 0051), the second thread pattern corresponding in size and shape to the first thread pattern for mating with the first thread pattern (external threads 1023 of set screw 1000 mate with internal threads 921 of main body 900 of locking cap 102; Figs 1, 9-10; para 0051), 
wherein the first connecting flange and second connecting flange are configured to engage with a connector such that the top surface of the locking-cap is generally flush with a top surface of the connector when the locking-cap is in a locked position relative to the connector (as shown in Figs 7 and 34-36, upper surfaces of tabs/flanges 920a,b, which form a part of the top surface of body 900, as shown in Fig 9, are flush with corresponding upper surfaces of housing 710 of anchor body connector 104 when assembled in the locked position; para 0050, 0060), wherein the set screw and the locking cap are initially coupled together by a pre-loaded connection (set screw 1000 is preloaded into main body 900 of locking cap 102 before use in a bone anchor, where set screw 1000 is rotated in the direction of arrow 1824, shown in Fig 18, and tightened to create a friction fit so that it takes a predetermined set screw torque ST to free set screw from main body 900 of locking cap 102; Figs 7, 18; para 0051).
Peterson also discloses wherein the set screw and the locking-cap are initially coupled by a pre-loaded connection configured to sever at a pre-determined design load (set screw 1000 is preloaded into main body 900 of the locking cap, where set screw is tightened so that a friction fit is created between the set screw 1000 and main body 900 and it takes a predetermined set screw torque ST to free the set screw from the main body; Figs 16-21; para 0051).
However, Peterson does not specifically disclose the pre-loaded connection comprising a weld. 
Gustine is considered analogous to the claimed invention because it is directed towards a locking cap assembly (lock nut 24 and clip 22, collectively; Figs 3-5; column 4, lines 56-63) in an anchor assembly (12; Figs 1-5) for use with a spinal rod (14; Figs 1-2), and discloses wherein first and second components of the locking-cap assembly (lock nut 24 and clip 22, respectively; Figs 4-5) are initially coupled by a pre-loaded connection comprising a weld configured to sever at a pre-determined design load (lock nut 24 and clip 22 are initially coupled by a spot weld connection, such that once the locking-cap assembly 22, 24 is appropriately aligned with post 34 of the anchor assembly, appropriate torque is applied, i.e., at a pre-determined design load, to cause the welded connection to sever so that the lock nut 24 may be rotated independently of clip 22 and tightened onto the construct; Figs 1-5; column 6, lines 42-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson’s threaded pre-loaded connection between the locking-cap and the set screw to include a weld configured to sever at a pre-determined design load, as taught by Gustine (e.g., so that Peterson’s locking cap assembly can be inserted into the connector body as a single piece, where torque applied to the set screw at the pre-determined design load causes the weld to sever so that the set screw can be advanced through the locking-cap to secure a rod in the connector body), because doing so would allow the locking-cap and set screw to be held together as a single piece, thereby aiding in insertion of the locking-cap assembly and limiting the number of small pieces and steps required to install the assembly, as recognized by Gustine (see Gustine7).
Regarding claim 7, Peterson and Gustine, in combination, disclose the locking-cap module as recited claim 1, and Peterson discloses wherein the pre-loaded connection is sufficient to allow the locking-cap to be tightened into the locked position by engaging and rotating the set screw (due to preloading of set screw 1000 in main body 900, described above with reference to claim 6, a single tool can drive in a single action both main body 900 and set screw 1000 simultaneously to lock locking cap 102 in place on anchor head 104; Fig 7; para 0051).
Regarding claim 10, Peterson discloses a locking-cap system (bone anchor 100, including locking cap 102 and anchor head 104; Fig 1; para 0037), comprising:
a locking-cap (locking cap 102, with main body 900; Figs 1, 7; para 0050) including:
an internal circumferential surface (shown in Fig 9) having a first thread pattern (internal threads 921; Fig 9; para 0051);
a first connecting flange (tab 920a; Figs 9, 16-17; para 0050) and a second connecting flange (tab 920b; Figs 9, 16-17; para 0050) opposite the first connecting flange (as shown; Figs 9, 16-17), the first and second connecting flanges extending from a side surface of the locking-cap (as shown extending from a side surface of main body 900 of locking cap 102; Figs 9, 16-17) and defining, at least partly, a top surface of the locking-cap (as shown; Figs 9, 16-17); and
a first retaining rail (right flange 3238, as shown in Fig 19; para 0054) and a second retaining rail (left flange 3238, as shown in Fig 19; para 0054) opposite the first retaining rail (see Fig 19), the first and second retaining rails extending from the side surface of the locking- cap (as shown extending from the stepped side surface of main body 900 of locking cap 102; Fig 19) and defining, at least partly, a bottom surface of the locking-cap (see Fig 19);
a set screw (1000; Figs 7, 10, 16; para 0050-0051) including an external circumferential surface (as shown in Fig 10) having a second thread pattern (external threads 1023; Fig 10; para 0051), the second thread pattern corresponding in size and shape to the first thread pattern for mating with the first thread pattern (external threads 1023 of set screw 1000 mate with internal threads 921 of main body 900 of locking cap 102; Figs 1, 9-10; para 0051), 
a connector (anchor head 104; Figs 1, 7; para 0037) including:
an internal surface (see Fig 7A) comprising a rod passageway (U-shaped opening 101, shown in Fig 2, for receiving rod 108, shown in Fig 1; para 0037) and a connecting portion (upper portion 114 of body 710 of anchor head 104; Fig 1; para 0037), the connecting portion disposed proximate an upper surface of the connector (see Fig 1) and configured to selectively couple with the locking-cap such that the locking-cap is fixed relative to the connecting portion in a locked position (as shown in Fig 7, locking cap 102 locked onto anchor head 104 via upper portion 114, as shown in Fig 1, and fixed relative thereto; para 0050), 
the connecting portion (114; Fig 1) including:
a first connecting channel (2739a; Fig 27; para 0056) and a second connecting channel (2739b; Fig 27; para 0056) opposite the first connecting channel (see Fig 27), the first connecting channel being configured to connect with the first connecting flange and the second connecting channel being configured to connect with the second connecting flange (recesses/channels 2739a,b receive respective tabs/flanges 920a,b; Figs 1, 27, 33; para 0056);
a third connecting channel and a fourth connecting channel opposite the third connecting channel (groove 2638 in housing 710 of anchor head connector 104 is shown in Fig 32, defining one of the third and fourth connecting channels, where the other of the third and fourth connecting channels is similarly configured in an opposing side of housing 710; Figs 7, 32; para 0054, 0057), the third connecting channel being configured to connect with the first retaining rail and the fourth connecting channel being configured to connect with the second retaining rail (flanges/rails 3238 interact with corresponding grooves 2638 formed in housing 710 of anchor head/connector 104, where one of the grooves 2638 defining either a third or fourth connecting channel is shown in Fig 32 connecting with one of corresponding flanges/rails 3238 in Fig 32, and an opposing groove 2638 in housing 710 interacts similarly with the other flange/rail 3238; para 0054, 0057), 
wherein, in the locked position, an upper surface of the first connecting flange and an upper surface of the second connecting flange are generally flush with corresponding upper surfaces of the connector, respectively (as shown in Figs 7 and 34-36, upper surfaces of tabs/flanges 920a,b, which form a part of the top surface of body 900, as shown in Fig 9, are flush with corresponding upper surfaces of housing 710 of anchor body connector 104 when assembled in the locked position; para 0050, 0060) , wherein the set screw and the locking cap are initially coupled together by a pre-loaded connection (set screw 1000 is preloaded into main body 900 of locking cap 102 before use in a bone anchor, where set screw 1000 is rotated in the direction of arrow 1824, shown in Fig 18, and tightened to create a friction fit so that it takes a predetermined set screw torque ST to free set screw from main body 900 of locking cap 102; Figs 7, 18; para 0051).
Peterson also discloses wherein the set screw and the locking-cap are initially coupled by a pre-loaded connection configured to sever at a pre-determined design load (set screw 1000 is preloaded into main body 900 of the locking cap, where set screw is tightened so that a friction fit is created between the set screw 1000 and main body 900 and it takes a predetermined set screw torque ST to free the set screw from the main body; Figs 16-21; para 0051).
However, Peterson does not specifically disclose the pre-loaded connection comprising a weld. 
Gustine is considered analogous to the claimed invention because it is directed towards a locking cap assembly (lock nut 24 and clip 22, collectively; Figs 3-5; column 4, lines 56-63) in an anchor assembly (12; Figs 1-5) for use with a spinal rod (14; Figs 1-2), and discloses wherein first and second components of the locking-cap assembly (lock nut 24 and clip 22, respectively; Figs 4-5) are initially coupled by a pre-loaded connection comprising a weld configured to sever at a pre-determined design load (lock nut 24 and clip 22 are initially coupled by a spot weld connection, such that once the locking-cap assembly 22, 24 is appropriately aligned with post 34 of the anchor assembly, appropriate torque is applied, i.e., at a pre-determined design load, to cause the welded connection to sever so that the lock nut 24 may be rotated independently of clip 22 and tightened onto the construct; Figs 1-5; column 6, lines 42-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson’s threaded pre-loaded connection between the locking-cap and the set screw to include a weld configured to sever at a pre-determined design load, as taught by Gustine (e.g., so that Peterson’s locking cap assembly can be inserted into the connector body as a single piece, where torque applied to the set screw at the pre-determined design load causes the weld to sever so that the set screw can be advanced through the locking-cap to secure a rod in the connector body), because doing so would allow the locking-cap and set screw to be held together as a single piece, thereby aiding in insertion of the locking-cap assembly and limiting the number of small pieces and steps required to install the assembly, as recognized by Gustine (see Gustine, column 6, lines 49-56).
Regarding claim 16, Peterson and Gustine, in combination, disclose the locking-cap system as recited in claim 15, and Peterson discloses wherein the pre-loaded connection is sufficient to allow the locking-cap to be tightened into the locked position by engaging and rotating the set screw (due to preloading of set screw 1000 in main body 900, described above with reference to claim 15, a single tool can drive in a single action both main body 900 and set screw 1000 simultaneously to lock locking cap 102 in place on anchor head 104; Fig 7; para 0051).
Regarding claim 17, Peterson and Gustine, in combination, disclose the locking-cap system as recited in claim 16, and Peterson discloses wherein the first thread pattern and second thread pattern comprise a run-out-portion (portion 1925, at the bottom of set screw 1000; Figs 19, 21; para 0051), the run-out-portion configured to prevent the set screw from threading through the locking-cap (set screw 1000 cannot be screwed out of body 900 of cap due to flared portion 1925, i.e., run-out portion; Figs 19, 21, 36;  para 0051).
Regarding claim 18, Peterson and Gustine, in combination, disclose the locking-cap system as recited in claim 17, and Peterson discloses further comprising:
a longitudinal rod (108; Fig 1; para 0037);
a crown (612; Fig 7; para 0040);
an anchoring member (106; Figs 1, 7; para 0037);
wherein the connector is secured to the anchoring member (anchor head connector 104 is secured to anchor member 106; Fig 1; para 0037), wherein the longitudinal rod extends through the rod passageway (rod 108 extends through U-shaped opening 101; Figs 1, 7; para 0037), wherein the crown facilitates positioning of the longitudinal rod in the rod passageway (sleeve/crown 612 has a U-shaped channel 610 to receive/position rod 108; Figs 7, 7B1; para 0040), and
wherein the run-out-portion (1925; Fig 19) is further configured to maintain the set screw in a position to retain the longitudinal rod (flared portion 1925 of set screw 1000, due, in part, to its capability to prevent set screw 1000 from being screwed out of the locking ring cap body 900, thereby maintaining the set screw in a position to retain the longitudinal rod 108 by way of saddle 1100; Figs 1, 7, 19; para 0050).
Regarding claim 19, Peterson discloses a method for engaging a two-piece locking-cap module with a connector, the method comprising:
providing a locking module (102; Figs 1, 16; para 0037) comprising a locking-cap (900; Figs 9, 16-21; para 0050) and a set screw (1000; Figs 10, 16-21; para 0050), the set screw being operably coupled with the locking-cap by a preloaded connection (set screw 1000 is preloaded into main body 900 of the locking cap, where set screw is tightened so that a friction fit is created between the set screw 1000 and main body 900 and it takes a predetermined set screw torque ST to free the set screw from the main body; Figs 16-21; para 0051), the locking- cap including:
a first connecting flange (tab 920a; Figs 9, 16-17; para 0050) and a second connecting flange (tab 920b; Figs 9, 16-17; para 0050) opposite the first connecting flange (as shown; Figs 9, 16-17), the first and second connecting flanges extending from a side surface of the locking-cap (as shown extending from a side surface of main body 900 of locking cap 102; Figs 9, 16-17) and defining, at least partly, a top surface of the locking-cap (as shown; Figs 9, 16-17);
a first retaining rail (right flange 3238, as shown in Fig 19; para 0054) and a second retaining rail (left flange 3238, as shown in Fig 19; para 0054) opposite the first retaining rail (see Fig 19), the first and second retaining rails extending from the side surface of the locking- cap (as shown extending from the stepped side surface of main body 900 of locking cap 102; Fig 19) and defining, at least partly, a bottom surface of the locking-cap (see Fig 19);
providing a connector (104; Figs 1, 7A, 7; para 0037), the connector including:
an internal surface (see Fig 7A) comprising a rod passageway (U-shaped opening 101, shown in Fig 2, for receiving rod 108, shown in Fig 1; para 0037) and a connecting portion (upper portion 114 of body 710 of anchor head 104; Fig 1; para 0037), the connecting portion disposed proximate an upper surface of the connector (see Fig 1) and configured to couple with the locking-cap such that the locking-cap is fixed relative to the connecting portion in a locked position (as shown in Fig 7, locking cap 102 locked onto anchor head 104 via upper portion 114, as shown in Fig 1, and fixed relative thereto; para 0050), the connecting portion (114; Fig 1) including:
a first connecting channel (2739a; Fig 27; para 0056) and a second connecting channel (2739b; Fig 27; para 0056) opposite the first connecting channel (see Fig 27), the first connecting channel being configured to connect with the first connecting flange and the second connecting channel being configured to connect with the second connecting flange (recesses/channels 2739a,b receive respective tabs/flanges 920a,b; Figs 1, 27, 33; para 0056);
a third connecting channel and a fourth connecting channel opposite the third connecting channel (groove 2638 in housing 710 of anchor head connector 104 is shown in Fig 32, defining one of the third and fourth connecting channels, where the other of the third and fourth connecting channels is similarly configured in an opposing side of housing 710; Figs 7, 32; para 0054, 0057), the third connecting channel being configured to connect with the first retaining rail and the fourth connecting channel being configured to connect with the second retaining rail (flanges/rails 3238 interact with corresponding grooves 2638 formed in housing 710 of anchor head/connector 104, where one of the grooves 2638 defining either a third or fourth connecting channel is shown in Fig 32 connecting with one of corresponding flanges/rails 3238 in Fig 32, and an opposing groove 2638 in housing 710 interacts similarly with the other flange/rail 3238; para 0054, 0057), 
rotating the locking-cap module, via a drive interface of the set screw, into the locked position thereby fixing the locking-cap relative to the connector (locking cap module 102 is rotated 90 degrees, in the direction of arrow 2731 in Fig 27, to attach the locking cap 102 in a closed position with respect to anchor head 104, where a single tool or drive mechanism is used in star socket/drive interface 1727 in set screw 1000 to drive, in a single action, both main body 900 and set screw 1000 simultaneously; para 0051, 0056) such that an upper surface of the first connecting flange and an upper surface of the second connecting flange are generally flush with corresponding upper surfaces of the connector, respectively (see locked position shown in Figs 7 and 36); and
rotating the set screw, after the locking-cap is fixed relative to the connector, with sufficient force to overcome the pre-loaded connection (after rotating locking cap module 102 as described above to lock main body 900 in the closed/locked position, set screw 1000 is further rotated with a torque applied that is larger than set screw torque ST, at which point the pre-loaded friction connection is overcome and set screw continues to rotate, moving downward in anchor head 104; Fig 7; par 0056, 0058, 0060).
As stated above, Peterson does disclose the set screw being operably coupled with the locking-cap by a preloaded connection (set screw 1000 is preloaded into main body 900 of the locking cap, where set screw is tightened so that a friction fit is created between the set screw 1000 and main body 900 and it takes a predetermined set screw torque ST to free the set screw from the main body; Figs 16-21; para 0051).
However, Peterson does not specifically disclose the pre-loaded connection comprising a weld. 
Gustine is considered analogous to the claimed invention because it is directed towards a locking cap assembly (lock nut 24 and clip 22, collectively; Figs 3-5; column 4, lines 56-63) in an anchor assembly (12; Figs 1-5) for use with a spinal rod (14; Figs 1-2), and discloses wherein first and second components of the locking-cap assembly (lock nut 24 and clip 22, respectively; Figs 4-5) are initially coupled by a pre-loaded connection comprising a weld configured to sever at a pre-determined design load (lock nut 24 and clip 22 are initially coupled by a spot weld connection, such that once the locking-cap assembly 22, 24 is appropriately aligned with post 34 of the anchor assembly, appropriate torque is applied, i.e., at a pre-determined design load, to cause the welded connection to sever so that the lock nut 24 may be rotated independently of clip 22 and tightened onto the construct; Figs 1-5; column 6, lines 42-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson’s threaded pre-loaded connection between the locking-cap and the set screw to include a weld configured to sever at a pre-determined design load, as taught by Gustine (e.g., so that Peterson’s locking cap assembly can be inserted into the connector body as a single piece, where torque applied to the set screw at the pre-determined design load causes the weld to sever so that the set screw can be advanced through the locking-cap to secure a rod in the connector body), because doing so would allow the locking-cap and set screw to be held together as a single piece, thereby aiding in insertion of the locking-cap assembly and limiting the number of small pieces and steps required to install the assembly, as recognized by Gustine (see Gustine, column 6, lines 49-56).
Regarding claim 20, Peterson and Gustine, in combination, disclose the method as recited in claim 19, and Peterson discloses further comprising:
installing an anchoring member in a boney structure of a patient (implanting anchor member 106 by rotating into a vertebra; Fig 1; para 0037, 0039);
securing the connector to the anchoring member (anchor head/connector 104 is coupled to anchor member 106; Figs 7A, 7; para 0037);
positioning a crown within the connector (sleeve/crown 612 is inserted into housing 710 of anchor head/connector 104; Fig 7; para 0038);
positioning a longitudinal rod (108; Fig 1; para 0037) within a rod passageway (U-shaped opening 101; Figs 7A, 7; para 0037-0038) of the connector on top of the crown (as shown in U-shaped channel 610 of sleeve/crown 612; Figs 7, 7B1; para 0040); and
rotating the set screw, after overcoming the pre-loaded connection, thereby securing the longitudinal rod with the rod passageway (set screw 1000 is driven downward via rotation, after applied torque overcomes pre-loaded friction connection described above, to press saddle 1100 against rod 108 to clamp the rod within anchor body 104; Fig 36; para 0060).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being obvious over Peterson (US 2008/0294202 A1) in view of Gustine (US 8,992,579 B1), and further in view of Donahue (US 2013/0060294 A1).
Regarding claim 6, Peterson and Gustine, in combination, disclose the locking module as recited claim 1. 
Peterson, as modified by Gustine, does not disclose the weld of the preloaded connection configured to sever at about 35 inch lbs, and wherein in the locked position a total height of the connector and locking-cap module is about 13.5 mm.
However, Peterson does disclose wherein the preloaded connection is configured to sever at about 35 inch lbs (pre-loaded connection between set screw 1000 and locking cap 900, formed by a friction fit between at thread therebetween, is broken/severed by application of a predetermined set screw torque ST of about 2 to about 6 Newton-meters, or about 17.7 to about 53.1 inch-pounds, e.g. about 35 inch-pounds; Fig 7; para 0051). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson’s threaded pre-loaded connection, comprising a weld as modified by Gustine, to sever at about 35 inch-pounds, as taught by Peterson, because Peterson recognizes that about 35 inch-pounds is a known value for a pre-determined design load intended to sever a pre-loaded connection to free the set screw from the locking cap, as described above.  
Additionally, or alternatively, it would have been obvious to modify Peterson’s preloaded connection as modified, comprising the weld, to sever at “about” 35 inch-pounds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(C).
Furthermore, with regard to claim limitation directed towards the total height of the connector and locking-cap module, Donahue is considered analogous to the claimed invention because it discloses a tulip connector (112; Fig 1A; para 0036), and teaches wherein a total height of the connector is about 13.5 mm (height H of connector 112, shown in Fig 1B, is in the range of about 9 mm to 150 mm, more preferably in the range of about 8 mm to 16 mm, e.g., about 13.5 mm; para 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a height of about 13.5 mm, as taught by Donahue, for Peterson’s connector, such that when Peterson’s connector and locking-cap module are in the locked position (e.g., in which the upper surface of the locking-cap module is generally flush with the upper surfaces of the connector; see Peterson’s Figs 1, 34-36, para 0050, 0060), the total height of the connector is about 13.5 mm, as claimed, because such a height is a known dimension for rod-receiving connectors, as recognized by Donahue. 
Regarding claim 15, Peterson and Gustine, in combination, disclose the locking-cap system as recited in claim 10.
Peterson, as modified by Gustine, does not disclose the weld of the preloaded connection configured to sever at about 35 inch lbs, and wherein in the locked position a total height of the connector and locking-cap module is about 13.5 mm.
However, Peterson discloses wherein the pre-loaded connection is configured to sever at about 35 inch lbs. (pre-loaded connection between set screw 1000 and locking cap 900, formed by a friction fit between at thread therebetween, is broken/severed by application of a predetermined set screw torque ST of about 2 to about 6 Newton-meters, or about 17.7 to about 53.1 inch-pounds, e.g. about 35 inch-pounds; Fig 7; para 0051). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson’s threaded pre-loaded connection, comprising a weld as modified by Gustine, to sever at about 35 inch-pounds, as taught by Peterson, because Peterson recognizes that about 35 inch-pounds is a known value for a pre-determined design load intended to sever a pre-loaded connection to free the set screw from the locking cap, as described above.  
Additionally, or alternatively, it would have been obvious to modify Peterson’s preloaded connection as modified, comprising the weld, to sever at “about” 35 inch-pounds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(C).
Furthermore, with regard to claim limitation directed towards the total height of the connector and locking-cap module, Donahue is considered analogous to the claimed invention because it discloses a tulip connector (112; Fig 1A; para 0036), and teaches wherein a total height of the connector is about 13.5 mm (height H of connector 112, shown in Fig 1B, is in the range of about 9 mm to 150 mm, more preferably in the range of about 8 mm to 16 mm, e.g., about 13.5 mm; para 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a height of about 13.5 mm, as taught by Donahue, for Peterson’s connector, such that when Peterson’s connector and locking-cap module are in the locked position (e.g., in which the upper surface of the locking-cap module is generally flush with the upper surfaces of the connector; see Peterson’s Figs 1, 34-36, para 0050, 0060), the total height of the connector is about 13.5 mm, as claimed, because such a height is a known dimension for rod-receiving connectors, as recognized by Donahue. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Biedermann (US 2014/0350607 A1) teaches a welded preloaded connection in a locking cap assembly.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA VICTORIA LITTLE whose telephone number is (571)272-6630. The examiner can normally be reached M-F 9a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA V. LITTLE/Examiner, Art Unit 3773                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773